     Case: 1:12-cr-00629 Document #: 20 Filed: 06/21/19 Page 1 of 1 PageID #:130

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                          Case No.: 1:12−cr−00629
                                                            Honorable Jorge L. Alonso

                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, June 21, 2019:


       MINUTE entry before the Honorable Jorge L. Alonso as to Vivek M Shah:
Defendant's unopposed motion to travel [18] is granted. Defendant is directed to (a)
provide his probation officer with an itinerary and contact information during his travels
in advance (b) notify his probation officer of any changes during his travel and (c) notify
his probation officer of his return to the United States. Defendant's motion to travel and to
review the conditions of supervised release [14] is denied as moot. Motion hearing date of
6/25/19 is stricken. Notice mailed by judge's staff (lf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
